UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

ANN-MARIE N. H.,

                                      Plaintiff,
v.                                                                   5:18-CV-665(TWD)

COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
______________________________________________

APPEARANCES:                                         OF COUNSEL:

OLINSKY LAW OFFICE                                   EDWARD WICKLAND, ESQ.
For Plaintiff                                        DAVID HUTTER, ESQ.
250 S. Clinton Street
Syracuse, NY 13202

HON. GRANT JAQUITH                                   PADMA GHATAGE, ESQ.
United States Attorney                               Special Assistant
For Defendant
100 S. Clinton St.
PO Box 7198
Syracuse, NY 13261-7198

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                               ORDER

       Presently before the Court in this action, in which Plaintiff seeks judicial review of an

adverse administrative determination by the Commissioner, pursuant to 42 U.S.C. §405(g), are

cross-motions for judgment on the pleadings.1 Oral argument was conducted in connection with

those motions on September 3, 2019, during a telephone conference at which a court reporter was

       1
               This matter, which is before me on consent of the parties pursuant to 28 U.S.C. §
636(c), has been treated in accordance with the procedures set forth in General Order No. 18. Under
that General Order, once issue has been joined, an action such as this is considered procedurally as
if cross-motions for judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal
Rules of Civil Procedure.
present. At the close of argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found the Commissioner’s determination resulted from the application

of proper legal principles and was supported by substantial evidence, and I provided further detail

regarding my reasoning and addressing the specific issues raised by the Plaintiff in her appeal.

          After due deliberation, and based upon the Court’s oral bench decision, which has been

transcribed, is attached to this Order and is incorporated in its entirety by reference herein, it is

hereby,

          ORDERED, as follows:

          (1)    Defendant’s motion for judgment on the pleadings is GRANTED;

          (2)    The Commissioner’s determination that Plaintiff was not disabled at the relevant
                 times, and thus is not entitled to benefits under the Social Security Act, is
                 AFFIRMED; and

          (3)    The Clerk is directed to enter judgment, based upon this determination, dismissing
                 Plaintiff’s complaint in its entirety.

          SO ORDERED.


Dated: September 6, 2019
       Syracuse, New York




                                                    2
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
ANNE-MARIE N. H.,

                           Plaintiff,
vs.                                         5:18-CV-665

COMMISSIONER OF SOCIAL SECURITY,

                          Defendant.
------------------------------------------------------x
                 DECISION - September 3, 2019

      James Hanley Federal Building, Syracuse, New York
                 HONORABLE THÉRÈSE WILEY DANCKS

          United States Magistrate-Judge, Presiding


                   APPEARANCES (by telephone)

For Plaintiff:       OLINSKY LAW GROUP
                     Attorneys at Law
                     300 South State Street
                     Syracuse, New York 13202
                       BY: EDWARD A. WICKLUND, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of Regional General Counsel
                     26 Federal Plaza
                     New York, New York 10278
                       BY: PADMA GHATAGE, ESQ.




                 Eileen McDonough, RPR, CRR
            Official United States Court Reporter
                        P.O. Box 7367
                   Syracuse, New York 13261
                        (315)234-8546
               Decision - 9/3/2019 - 18-cv-665                     2


1              THE COURT:   I have before me a request for judicial
2    review of an adverse determination by the Commissioner under

3    42, U.S. Code, Section 405(g).   The background is as follows.

4              Plaintiff was born in November of 1970 and is
5    currently 48 years old.   She was 42 years old at the onset of

6    her alleged disability in August of 2013, which she later

7    amended to an onset date of April 16, 2011.   She is a high
8    school graduate.

9              She last regularly worked in April of 2011 at a
10   level of substantial gainful activity, although she had other

11   work after that date which was below the level of substantial

12   gainful activity.   Her past jobs have included bookkeeper,
13   staff accountant, and front desk clerk.

14             In her application for benefits she indicated she

15   suffers from chronic migraines, chronic headaches, ocular
16   migraines, coital cephalalgia, depression, and anxiety.      At

17   the initial hearing in 2015, she testified that her headaches
18   are what keep her from being able to work.

19             She has mainly treated with Dr. Joseph at Upstate

20   Neurology and various providers at Family Medicine
21   Associates, with the more recent treatment being from

22   Dr. Commisso there.    Other records in the Administrative

23   Transcript include notes of office visits with Family Nurse
24   Practitioner Vitkus of Family Care Medical Group, two visits

25   with Dr. Buniak of Gastroenterology & Hepatology, and one
                Decision - 9/3/2019 - 18-cv-665                      3


1    encounter in 2010 before the date of disability with
2    Dr. Shukri of CNY Neurological Consulting.

3               There is also a note for treatment of a rash on

4    August 4, 2014 by Physician Assistant Kinsley, which is
5    listed in the transcript index as Exhibit 8F from

6    St. Joseph's Hospital, but the note appears to identify the

7    medical organization as SJP Urgent Care.     There are source
8    statements in the record from treating physicians Dr. Joseph

9    and Dr. Commisso, and examining consultants Dr. Lorensen and
10   Dr. Noia, and non-examining consultant Dr. Willer, who also

11   testified at the second hearing in March of 2018.

12              The plaintiff reports that she's able to do self
13   care and grooming, including showering and dressing herself,

14   although sometimes it takes her longer depending on her pain

15   level.   She can also do some housework, including cleaning
16   and laundry.   She can prepare simple meals daily if her

17   family does not cook for her.   She has a driver's license and
18   can drive a car and go out alone for short distances.     She

19   shops for groceries and clothing with family sometimes

20   helping.   She spends her time reading and baking once a week
21   and watching movies.   She socializes with friends and helps

22   her daughter's Girl Scout troop twice a month.     She has no

23   trouble lifting and can stand and walk, although sometimes
24   she feels unbalanced and dizzy.   She can sit but she has

25   light and sound sensitivity when her headache pain is bad.
                  Decision - 9/3/2019 - 18-cv-665                   4


1              This case has a long procedural history.    Plaintiff
2    filed for Title II benefits on September 3, 2013, originally

3    alleging an onset date of disability beginning August 3,

4    2013, which, as noted, was amended to April 16, 2011.      A
5    hearing was conducted by Administrative Law Judge Jennifer

6    Gale Smith on January 15, 2015, who issued an unfavorable

7    decision shortly thereafter.    Review was denied by the
8    Appeals Council and a District Court action was then

9    commenced.    Thereafter, a consent order reversed the final
10   decision of the Commissioner and the Appeals Council vacated

11   ALJ Smith's decision and remanded the case for further

12   proceedings.
13             A second hearing was held on March 20, 2018 before

14   ALJ Smith, who then issued an unfavorable decision on

15   April 24, 2018, which ultimately became the final decision of
16   the Commissioner and this pending action was then commenced

17   in a timely fashion.
18             In her April 24, 2018 decision, ALJ Smith applied

19   the required five-step sequential test for determining

20   disability.
21             At step one she found plaintiff had not engaged in

22   substantial gainful activity since April 16, 2011 through her

23   last date insured of March 31, 2018, although noting there
24   was some work during the relevant time period which did not

25   rise to the level of substantial gainful activity.
               Decision - 9/3/2019 - 18-cv-665                    5


1              At step two she concluded plaintiff suffers from
2    severe conditions of headaches by history, back pain by

3    history, asthma and obesity, rejecting other conditions as

4    not sufficiently limiting to qualify under step two.
5              At step three the ALJ concluded that plaintiff's

6    conditions do not meet or medically equal any of the listed

7    presumptively disabling conditions.   Then after a review of
8    the record evidence, the ALJ determined plaintiff is capable

9    of performing light work with some restrictions, including
10   various postural and environmental limitations.

11             At step four the ALJ concluded with the help of a

12   vocational expert's testimony that plaintiff is capable of
13   performing her past relevant work as a bookkeeper.

14   Alternatively, in considering plaintiff's age, education,

15   work experience, and residual functional capacity, or RFC,
16   the ALJ relied on the testimony of the vocational expert to

17   conclude there were also other jobs in significant numbers in
18   the national economy plaintiff could perform.   Therefore, the

19   ALJ found plaintiff was not disabled at the relevant times.

20             I've reviewed the record carefully, and in light of
21   the arguments of counsel and what counsel had presented in

22   their briefs, I've applied the requisite deferential standard

23   which requires me to determine whether proper legal
24   principles were applied and whether the result is supported

25   by substantial evidence.
                 Decision - 9/3/2019 - 18-cv-665                   6


1                Regarding the ALJ's determination of the
2    plaintiff's RFC, the plaintiff argues that the ALJ erred in

3    formulating the RFC because she failed to follow the Treating

4    Physician Rule and accorded substantial weight to the opinion
5    of non-examining and testifying medical expert Dr. Willer.

6    The ALJ also accorded examining consultant Dr. Lorensen's

7    opinion significant weight, while giving little weight to
8    treating physician Dr. Joseph, and minimal weight to treating

9    physician Dr. Commisso, all of which the plaintiff argues was
10   in error.

11               As we all know, the determination of a claimant's

12   disability is a legal determination reserved to the
13   Commissioner.   I've done a complete review of the record and

14   find that the ALJ properly assessed all of the opinion

15   evidence and gave good reasons for giving reduced weight to
16   the opinions of Dr. Joseph and Dr. Commisso and more weight

17   to the opinions of Dr. Willer and Dr. Lorensen.
18               I will start with Dr. Joseph's source statement

19   dated December 14, 2014 and as reconfirmed and updated on

20   August 24, 2017.    To be sure, a treating source's opinion is
21   entitled to controlling weight if the opinion is well

22   supported by medically acceptable clinical and laboratory

23   diagnostic techniques and is not inconsistent with other
24   substantial evidence.   When a treating source's opinion is

25   not given controlling weight, the ALJ is to consider factors
                Decision - 9/3/2019 - 18-cv-665                    7


1    such as the length and nature of the treatment relationship,
2    the medical evidence in support of the opinion, the

3    consistency of the opinion with the record as a whole,

4    whether the opinion is from a specialist, and any other
5    factors that tend to support or contradict the opinion.

6               Each and every factor, however, need not be

7    recited.   The treating physician's opinion need not be
8    afforded controlling weight when the opinion is not

9    consistent with the opinions of other medical experts and is
10   contradicted by other substantial evidence in the record.

11              Initially, I note that it's clear from the ALJ's

12   decision that she thoroughly reviewed and correctly
13   summarized all of the treatment records, including

14   Dr. Joseph's care.   As I've noted, the ALJ gave Dr. Joseph's

15   opinion little weight.   The opinion included that plaintiff
16   would need five to six unscheduled breaks a month lasting

17   five to six hours to lie down or sit quietly and that she
18   would miss more than four days of work per month.

19              In her reasons for giving little weight to

20   Dr. Joseph's opinion, the ALJ noted that the opinion was
21   based upon plaintiff's subjective reports rather than any

22   objective findings by Dr. Joseph.   The ALJ also noted that

23   Dr. Joseph's treatment notes were not consistent with her
24   opinion, as well as with plaintiff's own reports of

25   activities of daily living and other evidence of record.
                Decision - 9/3/2019 - 18-cv-665                    8


1               For example, Dr. Joseph's treatment notes show
2    plaintiff was not compliant with the medication regime

3    prescribed.   Failure to follow recommended treatment is a

4    valid factor in evaluating plaintiff's symptoms and
5    disability.   Additionally, physical exams by Dr. Joseph

6    showed plaintiff to be alert and attentive, her memory was

7    intact, and she had normal attention span and concentration;
8    her cognitive functions were normal; cerebellar motor and

9    sensory exams were normal; her gait, coordination and
10   reflexes were normal; MRIs of her brain were normal.

11              The ALJ also noted plaintiff's reported activities

12   did not support the opinion of Dr. Joseph but do support the
13   RFC.   In this regard the record shows the plaintiff could do

14   self care, and she did light cleaning, prepared simple meals,

15   baked, and did laundry, and child care, including helping
16   with her daughter's Girl Scout troop twice a month.    She

17   read, watched TV and visited friends, including traveling to
18   Florida for two weeks to help a sick friend.   She could do

19   some shopping, drive, and go out alone.   She had no trouble

20   lifting and could stand and walk, although she reported she
21   sometimes felt unbalanced and dizzy.

22              The ALJ noted other medical evidence of record also

23   did not support Dr. Joseph's limitations.    For example,
24   Dr. Willer, a neurologist, opined plaintiff's symptoms did

25   not support a diagnosis of migraines due to the nature of the
                 Decision - 9/3/2019 - 18-cv-665                   9


1    headaches as reported by plaintiff to her providers.
2    Additionally, the record shows that while plaintiff

3    complained of frequent headaches to Dr. Buniak in June of

4    2014, he denied dizziness, weakness, anxiety, depression and
5    difficulty sleeping on that date.    However, in September of

6    2014 when plaintiff again denied dizziness, she also denied

7    frequent headaches, migraines or weakness.
8                Nurse Practitioner Vitkus noticed plaintiff's

9    complaints of migraines throughout the primary care office
10   visits between September of 2015 and August of 2017, and

11   noted that plaintiff was getting treatment with Dr. Joseph

12   for them.    Notably, with Nurse Practitioner Vitkus plaintiff
13   denied visual disturbances, memory lapses, dizziness and

14   weakness, and her physical exams were entirely within normal

15   limits, including findings of no visual disturbances, memory
16   lapses, or any musculoskeletal symptoms.

17               In August of 2014 plaintiff treated with PA Kinsley
18   at Urgent Care.    He noted she was negative for dizziness,

19   numbness and headaches, and the exam was otherwise completely

20   normal except for a skin rash on her hands.
21               In discounting the opinion of Dr. Joseph, the ALJ

22   also noted plaintiff's treatment was infrequent with

23   Dr. Joseph since the record shows plaintiff saw Dr. Joseph
24   for a total of eight encounters in four years, and there was

25   an entire year during that period that plaintiff had no
                 Decision - 9/3/2019 - 18-cv-665                    10


1    treatment with Dr. Joseph.   The frequency of treatment is
2    certainly one factor in evaluating a treating source's

3    opinion, including opinions of a plaintiff's likely work

4    absences.
5                The ALJ's RFC determined that plaintiff could do

6    light work with environmental and manipulative restrictions.

7    I find that she properly gave good reasons for giving little
8    weight to the more restrictive limitations listed in

9    Dr. Joseph's opinion, and the ALJ's determination in this
10   regard is supported by substantial evidence and remand is not

11   required on this ground.

12               The plaintiff also argues that the ALJ erred in
13   considering Dr. Commisso's opinion related to the need for an

14   unknown number of unscheduled breaks, being off task, and the

15   number of absences.    In giving minimal weight to
16   Dr. Commisso's opinion, the ALJ again noted plaintiff's

17   limited treatment history with that provider and that the
18   restrictions were based upon plaintiff's subjective

19   complaints.

20               The ALJ also found the opinion, like the opinion of
21   Dr. Joseph, was not supported by treatment notes or other

22   evidence of record.    For example, in August of 2013 and April

23   of 2014 plaintiff denied headaches, imbalance, or weakness,
24   and the physical exams charted by Dr. Commisso on those dates

25   were normal.   In September of 2013 plaintiff complained of
               Decision - 9/3/2019 - 18-cv-665                    11


1    headache, but she appeared healthy and the exam was normal.
2    In December of 2014 Dr. Commisso noted plaintiff needed

3    disability paperwork filled out and she was there at the

4    office, quote, "looking to be out of work for migraines."
5    Plaintiff complained of dizziness and light and sound

6    sensitivity, but she appeared healthy, alert and oriented,

7    her memory was intact and the exam was normal.
8              Again, I find the ALJ properly gave good reasons

9    for giving little weight to the limitations listed in
10   Dr. Commisso's opinion, and remand is not required on this

11   ground.

12             Plaintiff also argues that the ALJ relied solely on
13   the opinion of non-examiner Dr. Willer.   However, as is clear

14   from his decision, the ALJ gave significant weight to the

15   opinion of Dr. Lorensen, as well as substantial weight to the
16   opinion of Dr. Willer.   Dr. Lorensen found no restrictions in

17   plaintiff's ability to work.   Dr. Lorensen's examination was
18   entirely normal, and although it was from 2013, there is no

19   evidence in the record that plaintiff's condition worsened

20   between the date of Dr. Lorensen's consultation and the date
21   of the ALJ's decision at issue.

22             On the contrary, the record shows plaintiff's

23   subjective complaints of headaches improved when she took her
24   medication as prescribed and started the Botox treatments for

25   the headaches.   Also, the RFC is even more restrictive than
               Decision - 9/3/2019 - 18-cv-665                     12


1    the opinion of Dr. Lorensen.   And, therefore, I find no merit
2    in plaintiff's argument that Dr. Lorensen's opinion does not

3    explain the limitations adopted by the ALJ.

4              Plaintiff also takes issue with the ALJ's reliance
5    on Dr. Willer's opinion because he did not examine her.

6    However, the opinion of non-examining medical experts can

7    constitute substantial evidence beyond that of a treating
8    source if the non-examining expert's opinion is supported in

9    the record.   Here Dr. Willer noted and testified that the
10   description of plaintiff's headaches as set forth in her

11   medical records was not consistent with migraines.

12   Dr. Willer noted plaintiff's headaches were not described
13   consistently as throbbing, and there were inconsistencies in

14   the nature, location and duration of the headaches as

15   plaintiff described to her providers.
16             Additionally, as I've highlighted above, treatment

17   records from her various providers show that plaintiff did
18   not complain of headaches at all at many of her medical

19   encounters during the relevant time period.   The ALJ found

20   Dr. Willer's detailed explanation reasonable, and where
21   evidence is susceptible to more than one rational

22   interpretation, the Commissioner's conclusions must be

23   upheld.
24             For these reasons I find the ALJ's RFC is supported

25   by opinions in the record, as well as the treatment notes and
                 Decision - 9/3/2019 - 18-cv-665                   13


1    the plaintiff's own reports of activities.
2                In light of the foregoing and considering the

3    entire record and the ALJ's determination, I find that the

4    ALJ applied the appropriate standards of review in
5    determining plaintiff's RFC.   The ALJ set forth good reasons

6    for giving reduced weight to the opinions of Drs. Joseph and

7    Commisso, and the RFC is consistent with other opinions and
8    medical evidence in the record.   Therefore, I find the

9    determination of plaintiff's RFC is supported by substantial
10   evidence and the correct legal standards were applied.

11               Lastly, I'll address plaintiff's argument that the

12   ALJ step four determination was flawed because the
13   hypothetical posed to the vocational expert was not based on

14   substantial evidence.   However, the hypothetical was based

15   upon the RFC determination for the relevant time period
16   which, as I've indicated, I find is supported by substantial

17   evidence.    The objective medical findings support the RFC
18   that plaintiff could perform light duty work with some

19   environmental and manipulative restrictions.   The ALJ

20   elicited testimony from the vocational expert to determine
21   that plaintiff could perform her past relevant work as a

22   bookkeeper, and additionally, that she could perform other

23   jobs existing in the national and local economy given her
24   vocational factors and functional limitations.

25               Thus, all in all, I find the determination of the
               Decision - 9/3/2019 - 18-cv-665                   14


1    ALJ in the step four analysis is supported by substantial
2    evidence and the correct legal standards were applied.

3              So I grant the defendant's motion for judgment on

4    the pleadings and will enter a judgment dismissing
5    plaintiff's complaint in this action.   A copy of the

6    transcript of my decision will be attached to the order

7    should any appeal be taken from my determination.
8

9                    *            *              *
10

11

12
13

14

15
16

17
18

19

20
21

22

23
24

25
                  C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                           ________________________________

                           EILEEN MCDONOUGH, RPR, CRR
                           Federal Official Court Reporter
